Title: To James Madison from George Thompson, 3 June 1825
From: Thompson, George
To: Madison, James


        
          Shawanee Springs, Mercer County, Kentucky3d. June 1825
          My Dear Sir,
        
        I have expected for some years that I would once more visit Virginia, the Country that gave me birth, and have the pleasure of seeing you, and Mr. Jefferson, and others of my old friends, but I believe I am too old to undertake such a journey, although I am as hearty a man as any of my age (nearly Seventy Seven). I have lately returned home after being in Company with my old acquaintance & friend Genl. La Fayette nearly four days. When I was in Frankfort with the General I went to see my dear friend Judge Todd & his family. The Judge is in bad health, but is mending. I hope he will get well. Mrs. Todd is very well and so is all the family except the Judge. I wish I could come once more to the Old Dominion and see you all, but I suppose I cannot, and must content myself with writing to a few of you; and now take the liberty of writing to you. No Man can rival you in my esteem, and I do beleive it will give you pleasure to hear that I am Well, and am much blessed as to Worldly affairs. I have one Son, an only Child, that I love very much. He is respected by all his acquaintances. he has a lovely Wife and Six as fine Children as ever were seen. I have as much property as any man ought to have. Kentucky is as fine a Country as can be found on the Globe, but I am sorry to tell you I am afraid we are to be ruined by a set of Politicians, who it is beleived owe more than they are worth. Let me give you a little of the history of their proceedings. About Six years ago, a fever for Speculation and extravagance having prevailed here, as it did elsewhere, a great many, a very great many men about the

Towns had involved themselves over head & ears in Debt. The Infection had spread a good deal into the Country also. Some popular men, and even some who had fought in the late War were dreadfully involved. An idea was suggested that Government ought to interfere between Creditors & Debtors, and some meetings were held in a few places in which it was proposed. This Suggestion was at first received with astonishment; but by continually ringing into the ears of a warm hearted people the word Relief, Relief, which had something of benevolence in the very sound; by branding all Creditors with the odious name of Shylocks, seeking their pound of human flesh; bestowing on the Debtors the epithets of Virtuous, patriotic, enterprizing, unfortunate &c the sympathies of a great many good natured people were excited who were not in debt; these joining with the Debtors gave tone to the Legislature. The Legislature interfered sure enough; and from that time we have been going on from bad to Worse. They first passed a Sixty days Stop law. Then an unconditional 12 months replevin law. In 1820 they instituted a Commonwealths Bank, the State the only Stockholder, issued Three Millions, without depositing a Dollar of Metallic Capital, pledging about half a Million of Stock in an Old Bank, then unable to pay Specie & some contingent funds to be derived from the Sale of Vacant lands &c. The paper of this Commonwealths Bank was lent out freely to the People, the project became popular; this paper now forms our circulating medium, depreciated to two for one. To prop up its Credit, force its circulation, and indirectly to make Creditors receive it, the Legislature passed the “Endorsement Law.” This required that every Plff in an execution should endorse that this paper would be received at par, or the Defendant might replevy two years, even if the Debt had been previously replevied 3 months & 12 months. They also passed a “Valuation law” providing that at the expiration of the two years property taken in execution should be valued & not sold for less than three fourths of the Valuation, which, I am told, was generally made in Commonwealths paper. Dreadful have been the effects of this Course, such as loss of confidence between man & man, paralysis of Industry, Demagoguery in its most disgusting forms, depression or retirement of honest public men, the elevation of worthless time servers & Bankrupts, the disappearance of Money, and all the evils of a depreciated Paper Currency. I fear the Worst is not yet told. One of our State Circuit Judges, three years since, pronounced the Endorsement law a violation of the Constitution of the U.S. 1st. Section 10th. Article. The Legislature being in Session the “Relief Party” made an effort to remove him from Office, but failed. The Cause was taken up to the Court of Appeals and the three Judges affirmed the decision of the Court below. From that moment a Crusade has been preached up against the Judges and Judicial power. By adverting to our State Constitution you will see that the tenure of Judicial Office here is “during good

behaviour” but our Judges are removable by two thirds of both houses of the General Assembly by Address; or by two thirds of the Senate upon Impeachment. This last mode was out of the question in this case, for no corrupt or improper motive could be imputed or even suspected of such men. The exertions of the party were therefore directed to procure the election of two thirds for removal by Address; and upon this point our elections turned last summer. At the Meeting of the last legislature it was soon discovered that the Judgebreakers had not succeeded. They had not two thirds. They took a New Tack, altogether unexpected and unthought of. They passed a Simple act of Assembly (not by two thirds) abolishing the Court of Appeals, slipping, as they pretend, the offices from the Incumbents, restoring the Court in the same act, and popped up four of their own party on the bench with increased Salaries. Our Court of Appeals is established by the Constitution, but, say they, the Legislature is the People, the People are Sovereign, “the Constitution was made for the People and not the People for the Constitution,” the Majority rule and their Will is not to be disappointed by a piece of Musty Parchment, the Minority have no Rights &c &c. In short they scout every idea of Checks & Balances, boldly preach up legislative omnipotence, identifying the legislature alone with the People. The General Assembly by a solemn vote (I believe of both houses) proclaimed the principle that “that Government is the freest where there is the least restraint on the legislative power.” These Doctrines, and the like, are now playing off on the People in Pamphlets, with the signatures of “Jefferson” “Madison” “Patrick Henry” &c &c names venerated amongst us almost to Idolatry, and the use of them has great effect. Our three Judges consider themselves not removed & hold their terms. The four New ones hold theirs also. We have therefore two Courts of Appeals. Any man who dares to say any thing against unlimited legislative power is denounced as an Aristocrat, a Federalist, a Tory, an Enemy to the People. The letters of Publius (formerly our Text book) must not be read or quoted (even yours) because Hamilton was a Federalist! My Dear Sir, has it all been an idle dream about the Safety and importance of having a Written Constitution? Of preserving it from Violation? Of distributing the delegated powers into several Departments, to be checks on each other? And where is the Checking Power in the Judicial Department, if under such a constitution as ours the Legislature can pass such an Act as the one I have mentioned, and push the Judges out of their way, whenever they choose? How much I should be gratified to have a few hours talk with you about the State of things here; How much I should be obliged to you, if at some leisure hour as early as convenient you would write me a dozen lines upon the subject, with permission to show them to my Neighbors. If you do me the favour, direct to Harrodsburg Kentucky, which is the nearest Post office.
        
        But I have troubled you with too long a letter. Accept my warmest wishes for your happiness in Time and in Eternity. I am, My Dr. Sir, with great respect and sincere regard Yr. Old friend & Mo Obt. Servt.
        
          Geo. Thompson
        
      